286 (1996). We conclude that the district court did not abuse its

                discretion, Parrish v. State, 116 Nev. 982, 989, 12 P.3d 953, 957 (2000),

                and we

                              ORDER the judgment of conviction AFFIRMED.




                                        Hardesty


                                                                                   J.
                Parraguirre                              Cherry


                cc: Hon. Connie J. Steinheimer, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A